*137On Motion for Rehearing.
Appellants have taken exception to the statement in this opinion that certain notations on some of their receipts indicate that license fees, rather than taxes, were paid. While they are correct that the receipts also show taxes to have been paid, their case is not strengthened thereby. The receipts are still only prima facie evidence of payment. The tax commissioner’s evidence that the tax was not paid was prima facie evidence for his position. These contradictory positions would balance the evidence sufficiently to produce a question of fact were it not for the admission of appellants’ agent that he stole their money. The balance was then tipped in favor of the tax commissioner. Appellants have produced nothing to bring the scales even again.
Appellants also argue that the combination of Code Ann. § 92-1504, which provides that the tax commissioner may not issue tags until ad valorem taxes have been paid, and the presumption that officials act in a proper manner lends enough strength to their receipts to take the issue of payment to a jury. However, the presumption they cite is rebuttable and was rebutted by the affidavits and other evidence of the tax commissioner. Without further evidence from appellants, the issue was correctly decided on summary judgment.

Motion for rehearing denied.